DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrell (US 7,398,601).

With respect to claim 1, Morrell discloses a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance of known type that contains a means to improve the function of a marking instrument such as a pencil comprising: a frame (20) that is generally triangular in shape wherein the frame is flat and, wherein the frame contains one 90 degree angle as viewed from the top or bottom surface (See Figure 1), a flange (34) that protrudes outward from the top and bottom faces for the frame wherein the flange is adjacent and parallel to one edge of the frame and, wherein the flange is adjacent to the 90 degree angle of the frame (Figures 1 and 2), and, a means (78) to remove material from the marking end of a marking instrument such that the marking end of the instrument is transformed to sharp point and the internal material of the marking instrument is exposed at the marking end (Pencil sharpener 78 in figure 9).  

Referring to claim 2, Morrell sets forth a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein while the user is removing material from a marking instrument (by means of pencil sharpener 78) the user is able to hold the devise in a fashion that is common to how the devise could be held for measuring angles and distance; and guiding a marking instrument at a defined angle (See Figure 9).

In regards to claim 3, Morrell teaches a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the user could transition between removing material from a marking instrument and measuring angles and distance; and guiding a marking instrument at a defined angle without adjusting how the device is held. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).




Regarding claim 4, Morrell shows a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the means (78) to remove material from a marking instrument is comprised of a conically shaped cavity that is formed into the device and is an approximate negative of the desired shape of the marking end of marking instrument and, a blade that is affixed to the device such that it is parallel to the inner surface of the conically shaped cavity and its sharpened edge protrudes into the conically shaped cavity such that, the marking end of a marking instrument may be inserted into the conically shaped cavity such that it makes contact with the sharpened edge of the blade and rotation of the marking instrument will cause material to be removed from its marking end as pencil sharpeners conventionally and readily available to the public satisfy the requirements as claimed. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).


With regards to claim 5, Morrell discloses a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the means (78) to remove material form the marking end of a marking instrument is located in the flange such that the opening of the conically shaped cavity is in the face of the flange adjacent to the 90 degree angle extending into the face of the flange that is adjacent to the frame and the blade is located in the face of the flange opposite the frame (See figure ). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Referring to claim 6, Morrell sets forth a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the inner surface of the conically shaped cavity and the blade are parallel to the face of flange opposite the frame (Figure 9).

In regards to claim 7, Morrell teaches a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the action of removing of material from the marking end of the marking instrument allows the user's wrists to maintain a neutral or ergonomic orientation.

Regarding claim 8, Morrell shows a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the means to remove material from a marking instrument is comprised of an aperture in the frame a blade located in the face of the frame such that sharpened edge of the blade protrudes into the aperture allowing the user to insert a marking instrument through the aperture and then pull the marking instrument back through the aperture while contacting the sharpened edge of the blade and removing material from the marking end of the marking instrument. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

With respect to claim 9, Morrell discloses a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the outward face of the blade has an abrasive/sharp texture that may be used to further refine the marking end of a marking instrument.  

Referring to claim 10, Morrell sets forth a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the aperture is located near the 90 degree angle and the sharpened edge of the blade is oriented parallel to the flange (See Figures 9 and 10).

In regards to claim 11, Morrell teaches a device for measuring angles and distance; and guiding a marking instrument or cutting tool at a defined angle or distance wherein the action of removing of material from the marking end of the marking instrument allows the user's wrists to maintain a neutral or ergonomic orientation. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
McCreesh (US 6,941,605)
Viens (US 5,749,153)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 3, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855